Title: From Thomas Jefferson to Étienne Lemaire, 14 May 1802
From: Jefferson, Thomas
To: Lemaire, Étienne


            Th: Jefferson to mr LeMaire.Monticello May 14. 1802.
            I recieved yesterday your’s of the 10th. of May: and am not sorry for the departure of Kramer; as, tho’ he had several good qualities, he was awkward & ignorant. but I think it better not to take Edward. he is a very capable servant, but stands too much on etiquette. I like servants who will do every thing they are wanted to do. he is moreover so fickle that he has served all the masters in the world, never staying 6. months with the same. I think you had better apply to mr Rapin to get one who could act as porter, & at the same time take care of the Cabinet, setting room, & Oval room, leaving the Dining room and hall for John. he should be sober, diligent and good humored. health & affectionate salutations.
          